Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 1 of 30 Page ID
                                #:32502


    1    CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
    2
         Peter A. Schey (Cal. Bar No. 58232)
         Carlos Holguín (Cal. Bar No. 90754)
    3    Laura N. Diamond (Cal. Bar. No. 185062)
         Rachel Leach (D.C. Bar No. 1047683)
    4
         256 South Occidental Boulevard
    5    Los Angeles, CA 90057
         Telephone: (213) 388-8693
    6    Facsimile: (213) 386-9484
    7    Email:pschey@centerforhumanrights.org
         crholguin@centerforhumanrights.org
    8    ldiamond@centerforhumanrights.org
    9    rleach@centerforhumanrights.org

    10   Additional Plaintiffs’ counsel on next page
    11
                                    UNITED STATES DISTRICT COURT
    12                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                     )
    13
          JENNY LISETTE FLORES, et al.,         )    Case CV 85-4544 DMG-AGRx
    14                                          )
                        Plaintiffs,             ) PLAINTIFFS’ REPLY TO
    15                                          ) DEFENDANTS’ OPPOSITION TO
    1            - vs -                         ) MOTION TO ENFORCE
                                                )
    17    WILLIAM BARR, ATTORNEY                )
    18    GENERAL                               )
           OF THE UNITED STATES, et al.,        )
    19                                          )
    20
                        Defendants.             ) [HON. DOLLY M. GEE]

    21

    22

    23

    24

    25

    26

    27

    28                                          i
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 2 of 30 Page ID
                                #:32503


    1    Plaintiffs’ counsel, continued:
    2

    3    USF SCHOOL OF LAW IMMIGRATION CLINIC
         Bill Ong Hing (Cal. Bar No. 61513)
    4
         2130 Fulton Street
    5    San Francisco, CA 94117-1080
         Telephone: (415) 422-4475
    6    Email: bhing@usfca.edu
    7

    8    LA RAZA CENTRO LEGAL, INC.
    9    Stephen A. Rosenbaum (Cal. Bar No. 98634)
         474 Valencia Street, Suite 295
    10   San Francisco, CA 94103
         Telephone: (510) 387-3956
    11
         Email: srosenbaum@law.berkeley.edu
    12   Attorneys for plaintiffs
    13

    14
         ///
    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28                                      ii
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 3 of 30 Page ID
                                #:32504


    1                                             Table of Contents
    2
         I.     INTRODUCTION ..................................................................................... 1
    3

    4
         II. ARGUMENT ............................................................................................. 4
    5

    6         A. BRIEFLY DETAINING APPREHENDED CLASS MEMBERS IN UNLICENSED
              FACILITIES SUCH AS HOMESTEAD IS NOT PROHIBITED BY THE SETTLEMENT, BUT
    7
              DEFENDANTS MAY NOT HOLD MINORS IN UNLICENSED FACILITIES FOR LONG
    8         PERIODS OF TIME BECAUSE THE FACILITIES ARE ON FEDERAL LAND OR MEET
              “THE MAJORITY” OF THE SETTLEMENT’S LICENSING REQUIREMENTS. .............. 4
    9

    10        B. THE SETTLEMENT REQUIRES THAT ORR TRANSFER CLASS MEMBERS FROM
              HOMESTEAD TO A LICENSED FACILITY “AS EXPEDITIOUSLY AS POSSIBLE,” NOT
    11        ON “AN ARBITRARY TIMELINE” ...................................................................... 11

    12
              C. ORR’S RULES ON RELEASE ARE INCONSISTENT WITH THE TERMS OF THE
    13        SETTLEMENT AND CAUSE DELAYS AND DENIALS OF PROMPT RELEASE ........... 20
    14
         III.      CONCLUSION .................................................................................... 23
    15

    16

    17
         ///
    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28                                                        iii
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 4 of 30 Page ID
                                #:32505


    1                                               Table of Authorities
    2    Cases
    3    Flores v. Johnson, 212 F. Supp. 3d 864 (CD Cal. 2015) ............................... 6, 9
    4    Flores v. Lynch, 828 F.3d 898 (9th Cir. 2016). ............................................ 3, 20
    5

    6

    7
         Rules

    8     Children Entering the United States Unaccompanied: Section 1, Placement in
            ORR Care Provider Facilities,” 1.7 (Placement and Operations During an
    9
           Influx), ...................................................................................................... 5, 19
    10

    11   ORR Guide: Children Entering the United States Unaccompanied, 1.7.6. HPC
          and Influx Care Facility Services ............................................................7, 8, 9
    12
         ORR Rule 1.2.1 ................................................................................................ 22
    13

    14   ORR Rule 1.7.2 ..............................................................................................4, 17
    15
         ORR Rule 1.7.3 .................................................................................................. 4
    16
         ORR Rule 2.2.4. ............................................................................................... 26
    17

    18   ORR Rule 2.3.1 ................................................................................................ 23

    19   ORR Rule 2.3.2 ............................................................................................... 17
    20
         ORR Rule 3.3.10 ............................................................................................. 26
    21

    22   Florida Administrative Code § 65C-14.042 Orientation.................................... 7
    23
         Florida Administrative Code § 65C-14.042§ 65C-14.044 Placement
    24     Agreement....................................................................................................... 7
    25   Florida Administrative Code § 65C-14.042§ 65C-14.018 Community
    26     Interaction ....................................................................................................... 7

    27

    28                                                             iv
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 5 of 30 Page ID
                                #:32506


    1    Other Authorities
    2

    3    2018 Individual Program Report: Homestead (April 11, 2019) ...................... 22
    4

    5    Fla. Dep’t Children & Families, Child Care Facility Handbook (October

    6    2017) ................................................................................................................. 8

    7    Graham Kates, CBS News, Nation’s largest holding facility for migrant
    8     children expands again (April 4, 2019) .......................................................... 10
    9

    10   ///
    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28                                                               v
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 6 of 30 Page ID
                                #:32507


  1        I.      INTRODUCTION1
  2
                On June 28, 2019, Plaintiffs filed a Motion to Enforce the Settlement
  3
        (“Motion”) regarding the detention of class members at Homestead
  4

  5     (“Homestead”). [Doc. # 578].2 On , 2019, this Court referred the Motion to the

  6

  7     1 Defendants have forwarded to Plaintiffs a declaration executed by the Director
  8     of the Office of Refugee Resettlement dated August 14, 2019, stating in part that
        ‘[b]arring a dramatic increase in UACs referred to ORR and/or a decrease in the
  9     licensed beds, I do not expect ORR to place UACs at Homestead in the coming
        weeks and possible months.” Declaration of Jonathan Hayes ¶ 13. News reports
  10
        state that on August 3, several hundred class members at Homestead were
  11    abruptly relocated. A tropical wave in the Atlantic Ocean was what reportedly
        triggered the move of the children. See The Miami Herald, Homestead detention
  12
        center for immigrant children expected to reopen as soon as October (August 13,
  13    2019) available at https://www.msn.com/en-us/news/us/homestead-detention-
        center-for-immigrant-children-expected-to-reopen-as-soon-as-october/ar-
  14    AAFOpfL (last checked August 22, 2019). The Miami Herald report is based on
  15    statements by a federal official who “oversees the operation.” The article states
        that HHS/ORR is expected to begin placing class members again in Homestead
  16    “as early as October or November” or after the hurricane season ends.
  17    Defendants reportedly plan to expand Homestead to detain as many as 3,200 class
        members. U.S. Dep’t Health & Human Servs., Fact Sheet: Unaccompanied Alien
  18    Children sheltered at Homestead Job Corps Site, Homestead, Florida, April 1,
  19
        2019. (Available at
        https://www.hhs.gov/sites/default/files/Unaccompanied-Alien-Children-
  20    Sheltered-at-Homestead.pdf). Defendants have not agreed to modify their
        challenged policies. Not using Homestead for a few weeks or “possibly” months
  21
        does not moot the pending motion inasmuch as Defendants could avoid judicial
  22    review and then resume their challenged policies at any time. Nevertheless, the
        parties are conferring and will discuss with the Special Monitor the terms under
  23    which the motion may be held in abeyance. The parties may also continue
  24    mediation with the Special Monitor.
        2 Homestead is operated by the for-profit corporation Comprehensive Health
  25    Services, Inc. (“CHS”). In February 2018, Defendants awarded CHS a $31 million
  26    contract to oversee the Homestead detention camp. In April 2019, Defendants
        awarded CHS a no-bid contract worth more than $341 million to expand
  27    Homestead. See Washington Post, Lawmakers ask watchdog to probe migrant teen
  28
        camp’s contract (May 14, 2019), available at https://www.apnews.com/.

                                                 1
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 7 of 30 Page ID
                                #:32508


  1     Special Monitor (“Monitor”) for a Report and Recommendation pursuant to
  2
        Paragraph A.2 of the Appointment Order [Doc. ## 553]. On August 2, 2019,
  3
        Defendants’ filed their Response in Opposition (“Opposition”) to the Motion.
  4

  5     [Doc. # 609]. On August 2, 2019, Defendants also filed a Motion to Exclude

  6     Plaintiffs’ Declarations and Request for an Evidentiary Hearing Before the
  7
        Special Master (“Motion to Exclude”). [Doc. # 612]. On August 6, 2019, the
  8
        Court referred the Motion to Exclude to the Monitor. [Doc. # 616]. Plaintiffs
  9

  10    are filing a separate Partial Opposition to the Motion to Exclude.
  11
              While Defendants’ pedantic Opposition nitpicks at details in class
  12
        members’ declarations, the factual disputes raised by Defendants are
  13

  14    inconsequential to adjudication of the motion. As discussed infra, there are no

  15    material factual disputes with regards Defendants’ written policies that
  16
        undeniably result in denials and delays in class members being promptly
  17

  18
        released to sponsors under Paragraph 14 of the Settlement, class members not

  19    being expeditiously transferred to available and appropriate licensed placements
  20
        under Paragraphs 12A and 19, and class members not having adequate
  21
        telephonic contact with parents or other sponsors under Exhibit 1 Paragraph 11.
  22

  23          Both this Court and the Court of Appeals have made clear that the
  24    occurrence of “influxes” was taken into account in the Settlement.3 Defendants
  25

  26

  27    3 See Order Re Response to Order to Show Cause at 9-10 (“August 2015
  28
        Order”) [Doc. # 189]; Order Re Plaintiffs’ Motion to Enforce and Appoint a

                                                2
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 8 of 30 Page ID
                                #:32509


  1     are not free to create a new definition of an “influx” inconsistent with the plain
  2
        terms of the Settlement,4 and then deviate from the Settlement’s terms when
  3
        circumstances match their revised definition of an influx.
  4

  5           During an influx, the Settlement requires the prompt release of minors to

  6     available sponsors identified in Paragraph 14, and “[i]n any case in which
  7
        [Defendants] do[ ] not release a minor pursuant to Paragraph 14 … such minor
  8
        shall be placed temporarily in a licensed program until such time as release can
  9

  10    be effected in accordance with Paragraph 14 … or until the minor's immigration
  11
        proceedings are concluded …” Settlement ¶ 19. “[A]ll minors [shall be placed
  12
        in licensed facilities] pursuant to Paragraph 19 as expeditiously as possible.” Id.
  13

  14    ¶ 12.A.

  15          Defendants admit that the only class members they allegedly
  16
        expeditiously transfer from Homestead (or any influx center) to licensed
  17

  18
        facilities are those without sponsors (a group Defendants call “Category 4”

  19

  20    Special Monitor at 30 (“June 2017 Order”) [Doc. # 363]; Flores v. Lynch, 828
        F.3d 898, 910 (9th Cir. 2016).
  21
        4 The Settlement defines an “influx” as existing when more than 130 minors in
  22    Defendants’ custody are eligible for placement in a licensed program under
        Paragraph 19. Settlement ¶ 12.B. It is undisputed that almost since the
  23
        Settlement was reached, an influx has existed. Significantly, the only
  24    requirement in the Settlement relevant here that are modified in an influx is that
        rather than placing minors in a licensed placement within three to five days of
  25    apprehension (Settlement ¶12.A), the minor must be placed in a licensed
  26    program “as expeditiously as possible …” Settlement ¶ 12.A.3 (“in the event of
        an emergency or influx of minors into the United States, in which case the
  27    [Defendants] shall place all minors [in licensed facilities] pursuant to
  28
        Paragraph 19 as expeditiously as possible”).

                                                 3
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 9 of 30 Page ID
                                #:32510


  1     class members) and those with special needs. See Opposition at 10:1-4 [Doc. #
  2     609]; Sualog Dec. at ¶ 41; ORR Rule 1.7.2 and ORR Rule 1.7.3. When
  3
        requiring the expeditious placement of minors in licensed facilities, the
  4

  5     Settlement makes no distinction between the groups Defendants say they

  6     expeditiously place in licensed facilities and all other detained class members—
  7
        i.e. those with potential sponsors—who are neither a flight risk nor a danger.
  8
        Defendants’ data shows that their policy has resulted in hundreds of class
  9

  10    members being detained at Homestead for weeks or months, even as newly
  11
        available beds in licensed facilities are filled with newly detained minors not
  12
        unlucky enough to be assigned to Homestead.
  13

  14             Regardless of the details in class members’ or doctors’ declarations with

  15    which Defendants may quibble, their policies and the implementation of those
  16
        policies violate the plain terms of the Settlement.
  17

  18
           II.      ARGUMENT

  19       A. Briefly detaining apprehended class members in unlicensed facilities
  20
              such as Homestead is not prohibited by the Settlement, but
              Defendants may not hold minors in unlicensed facilities for long
  21          periods of time because the facilities are on federal land or meet “the
              majority” of the Settlement’s licensing requirements.
  22

  23             Defendants first argue that they may detain class members at Homestead
  24
        regardless of the Settlement’s terms requiring expeditious placement in a
  25
        licensed facility because it “operates … on federal property and is therefore not
  26

  27    required to obtain a license from the State of Florida.” Opposition at 8, citing
  28
                                                  4
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 10 of 30 Page ID
                                #:32511


   1    Declaration of Jallyn Sualog (“Sualog Decl.”) [Doc. # 609-1]. ORR also states
   2    that “[b]ecause of the temporary and emergency nature of Influx Care Facilities,
   3
        they may not be licensed or may be exempted from licensing requirements by
   4

   5    State and local licensing agencies.” See Office of Refugee Resettlement, ORR

   6    Guide: Children Entering the United States Unaccompanied, Rule 1.7
   7
        Placement and Operations During an Influx (last updated March 21, 2016),
   8
        available at https://www.acf.hhs.gov/orr/resource/children-entering-the-united-
   9

   10   states-unaccompanied-section-1#1.7.
   11
              Following apprehension the Settlement permits the detention of class
   12
        members for a brief period of time in unlicensed facilities while prompt and
   13

   14   continuous efforts are made at release. However, if a class member is not

   15   promptly released, the Settlement requires that Defendants transfer the minor to
   16
        a licensed facility “as expeditiously as possible.” Settlement ¶ 12.A(3). The
   17
        Settlement nowhere creates an exception to this requirement for detention
   18

   19   facilities that Defendants choose to “operate … on federal property,” or for
   20
        facilities for which they believe are “not required to obtain a license” from the
   21
        state in which they are located.5
   22

   23

   24
        5 When Defendants previously argued that they could hold class members in
   25   unlicensed family detention facilities because a state license was not available
   26   for the type of facility Defendants operated, this Court responded: “As the Court
        previously stated, ‘[t]he fact that the family residential centers cannot be
   27   licensed by an appropriate state agency simply means, that under the Agreement,
   28
        class members cannot be housed in these facilities except as permitted by the

                                                 5
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 11 of 30 Page ID
                                #:32512


   1          Defendants also argue that “conditions at Homestead comply with the
   2
        Agreement despite the fact that the facility does not have a state license.”
   3
        Opposition at 18.6 They assert that ORR’s contracts with Homestead “subject
   4

   5    the facility to the majority of requirements that apply to state-licensed

   6    residential facilities. Id. (emphasis supplied), citing Sualog Dec. ¶ 37.7 In any
   7

   8
        agreement.’ July 24, 2015 Order, 212 F. Supp. 3d at 877.” June 2017 Order at 29
   9    [Doc. # 363].
        6 The term “licensed program” refers to “any program, agency or organization
   10
        that is licensed by an appropriate State agency to provide residential, group, or
   11   foster care services for dependent children, including a program operating group
        homes, foster homes, or facilities for special needs minors. A licensed program
   12
        must also meet those standards for licensed programs set forth in Exhibit 1 …”
   13   Settlement ¶ 6 (emphasis added). Exhibit 1 to the Settlement sets forth the
        requirements for a licensed facility, including an educational assessment and
   14   plan (Paragraph A.3(d)), educational services including science, social studies,
   15   math, reading, writing and physical education Mondays through Fridays
        (Paragraph A.4), identifying information regarding immediate family members,
   16   other relatives, godparents or friends who may be residing in the United States
   17   and may be able to assist in family reunification (Paragraph A.3(h)), individual
        counseling once a week (Paragraph A.6), group counseling twice a week
   18   (Paragraph A.7), visitation and contact with family members (Paragraph A.11),
   19
        family reunification services and assistance inn obtaining legal guardianship
        when necessary for the release of the minor (Paragraph A.13), and development
   20   of a comprehensive individual plan for the care of each detained minor
        (Paragraph D). Minors shall not be subjected to corporal punishment,
   21
        humiliation, mental abuse, or punitive interference with the daily functions of
   22   living. Paragraph C. ORR programs “shall maintain adequate records and make
        regular reports as required by the [ORR] that permit the [ORR] to monitor and
   23   enforce this order and other requirements and standards … [and that] are in the
   24   best interests of the minors.” Paragraph F.
        7 Defendants have not provided Plaintiffs or the Court with copies of their
   25   contracts with Comprehensive Health Services, Inc. Paragraph 37 of the Sualog
   26   Declaration provides no evidentiary support for her statement that Homestead
        complies with the “majority” of Florida’s licensing requirements. Her
   27   declaration cites only to ORR Guide, Section 1.7 (Placement Operations During
   28
        An Influx). That section says nothing about the extent to which Homestead

                                                 6
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 12 of 30 Page ID
                                #:32513


   1    event, the Settlement nowhere permits detaining class members for extended
   2
        periods of time in facilities that meet “the majority” of requirements of a state-
   3
        licensed facility for the care of dependent minors. Settlement ¶ 6.8
   4

   5

   6
        complies with Florida’s licensing requirements or the Settlement’s requirements
   7    for licensed facilities. For example, ORR Guide Section 1.7.6, states that “[t]o
   8    the extent practicable, non-State licensed … Influx Care Facilities [like
        Homestead] are encouraged to provide the following services Educational
   9    services; and Daily Recreational/Leisure time …” Id. On the other hand, the
        Settlement requires licensed facilities provide educational services in a
   10
        structured classroom setting, Monday through Friday, including reading
   11   materials in such languages as needed, and subjects including science, social
        studies, math, reading, etc. Settlement, Exhibit 1, ¶ 4. While the ORR Guide
   12
        requires daily recreational time when “practicable,” the Settlement requires that
   13   licensed facilities provide daily outdoor activity, at least one hour per day of
        large muscle activity, and one hour per day of structured leisure time activities,
   14   increased to three hours on days when school is not in session. Id.¶ 5.
   15   8 There are numerous Florida licensing requirements that Homestead fails to
        comply with. For example, licensing standards in the state of Florida include
   16   detailed requirements regarding staff training and credentials, child/caregiver
   17   ratios, supervision, food preparation, sanitation, transportation, emergency
        preparedness, and sleeping requirements, among many others. See Fla. Dep’t
   18   Children & Families, Child Care Facility Handbook (October 2017), available at
   19
        http://www.dcf.state.fl.us/programs/childcare/docs/handbook/Facility%20Handb
        ook.pdf. Florida regulations provide substantial protection for the safety and
   20   security of minors in licensed facilities. See also Florida Administrative
        Regulations § 65C-14.018 Community Interaction (“The facility shall … assure
   21
        that resident children are allowed to become a part of the community”); § 65C-
   22   14.044 Placement Agreement (“The facility shall have a written agreement with
        the child, parent, guardian, the department or the licensed child placing agency
   23   which describes the … frequency of contact with the child’s family …”); § 65C-
   24   14.042 Orientation (“The facility shall have written policies that encourage and
        support … telephone calls, and other forms of communication with parents …”).
   25   See Office of Refugee Resettlement, ORR Guide: Children Entering the United
   26   States Unaccompanied, 1.7.6. HPC and Influx Care Facility Services
        (last updated Mar. 21, 2016), available at
   27   https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-
   28
        unaccompanied-section-1#1.7.

                                                 7
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 13 of 30 Page ID
                                #:32514


   1          In addition, as this Court has recognized, “[t]he purpose of the
   2
        [Settlement’s] licensing provision is to provide class members the essential
   3
        protection of regular and comprehensive oversight by an independent child
   4

   5    welfare agency.” July 24, 2015 Order at 14. State child welfare licensing

   6    standards are designed to ensure that all child care programs meet minimum
   7
        requirements to protect the health and well-being of children. In contrast to the
   8
        comprehensive requirements of state child welfare licensure, ORR’s
   9

   10   requirements for its “Influx Care Facilities” are limited to “basic standards of
   11
        care” that ignore well-established standards for the care of dependent minors.9
   12
              As the Court previously stated, “[t]he fact that the [ICE] family
   13

   14   residential centers cannot be licensed by an appropriate state agency simply

   15   means that, under the Agreement, class members cannot be housed in these
   16
        facilities except as permitted by the Agreement.” Order Re Plaintiffs’ Motion to
   17

   18
        Enforce Settlement and Defendants’ Motion to Amend Settlement Agreement,

   19   July 24, 2015 [Doc. # 177] at 12-13, Flores v. Johnson, 212 F. Supp. 3d 864,
   20
        877 (CD Cal. 2015).10
   21

   22
        9 See Office of Refugee Resettlement, ORR Guide: Children Entering the
   23   United States Unaccompanied, 1.7.6. HPC and Influx Care Facility Services
   24   (last updated Mar. 21, 2016), available at
        https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-
   25   unaccompanied-section-1#1.7.
   26   10 See 212 F. Supp. 3d at 877–78 (discussing Defendants’ argument and
        concluding that “Defendants are required to provide children who are not
   27   released temporary placement in a licensed program”). It also makes no
   28
        difference whether Defendants provide amenities at Homestead, such as “meals,

                                                 8
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 14 of 30 Page ID
                                #:32515


   1         Defendants argue that Homestead is not a “secure” facility “as that term is
   2
        used in the Agreement,” and that Plaintiffs “would have the court believe” that
   3
        Homestead is a “juvenile detention center” described in Paragraph 21 of the
   4

   5    Settlement. Opp. at 19. Plaintiffs simply argue that Defendants are required as

   6    expeditiously as possible to place minors in non-secure licensed facilities.
   7
             Defendants go on to admit that at Homestead the doors are locked and the
   8
        facility is “surrounded by a fence.” Opp. at 19-20. Homestead’s facility
   9

   10   administrator has “acknowledged that the facility is surrounded by a tall
   11
        covered fence and monitored by a large team of patrolling private security
   12
        contractors.”11 There is no question but that Homestead is a secure facility.12
   13

   14        While Defendants pretend that even though unlicensed Homestead meets

   15   the Flores standards for a licensed facility, the Settlement clearly states that
   16

   17
        medical and dental services, recreational opportunities, and education for school-
   18   age children.” July 24, 2015 Order at 13 [Doc. # 177]. Even “[a]ssuming the
   19
        conditions are acceptable or … outstanding, however, Defendants cannot be in
        substantial compliance with the Agreement because the facilities are secure and
   20   non-licensed.” Id. at 14.
        11 Graham Kates, CBS News, Nation’s largest holding facility for migrant
   21
        children expands again (April 4, 2019), available at
   22   https://www.cbsnews.com/news/homestead-nations-largest-holding-facility-for-
        migrant-children-expands-again/ (last checked May 28, 2019).
   23   12 See also Pls. Ex. 78, Declaration of AVL [Doc. # 578-5] (UACs are not
   24   allowed to leave Homestead and must be with a Youth Counselor who watches
        them all the time); Pls. Ex. 79 ¶ 9, Declaration of DMA [Doc. # 578-5]
   25   (“Children like me are not allowed to leave this detention center … The YCs
   26   [youth counselors] have told us that if a child tries to leave, the police or other
        officials will come looking for us”); see also Exhibit 3 at 13 [Doc. # 578-1]
   27   (includes numerous additional excerpts of declarations evidencing that
   28
        Homestead is a secure facility).

                                                  9
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 15 of 30 Page ID
                                #:32516


   1    licensed facilities “shall be non-secure …” Settlement at ¶ 6 (emphasis
   2
        added).13
   3
              Regardless whether Homestead is a secure facility, the Settlement requires
   4

   5    that Defendants transfer class members from Homestead to a licensed facility

   6    “as expeditiously as possible” (Settlement ¶ 12.A(3)), which Defendants admit
   7
        they do not do so, except for special needs class members and those who have
   8
        no sponsors. Opposition at 10.
   9

   10         Returning to their unexpected influx argument, Defendants interpret the
   11
        terms of Exhibit 3 to the Settlement as evidence that “the parties never expected
   12
        that the government would be dealing with the numbers of minors available for
   13

   14   placement into its facilities as it is facing today.” Opp. at 21. The parties agreed

   15   that when the number of children available for placement exceeds 210,
   16
        Defendants are obligated to “locate additional placements through licensed
   17

   18
        programs, county social services departments, and foster family agencies.” Id.

   19   (emphasis supplied).
   20
              None of this language indicates that the parties “never expected that the
   21
        government would be dealing with the numbers of minors available for
   22

   23   placement into its facilities as it is facing today.” Opp. at 21. In fact, this
   24   language shows that it is Defendants’ obligation to “locate additional
   25

   26

   27   13 Paragraph 11 provides that “[Defendants] shall place each detained minor in
   28
        the least restrictive setting appropriate to the minor’s age and special needs.…”

                                                   10
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 16 of 30 Page ID
                                #:32517


   1    placements” in licensed programs, county social services departments, or foster
   2
        family agencies should they be required to comply with their obligation under
   3
        Paragraphs 12.A(3) and 19 to place children in licensed facilities.14
   4

   5          No one disagrees that we are in an “influx” situation as defined in the

   6    Settlement. This simply means that instead of transferring class members to a
   7
        licensed facility within 3 to 5 days following apprehension, the transfer must be
   8
        accomplished “as expeditiously as possible.” Settlement ¶ 12A(3). The
   9

   10   Settlement requires that the transfer be to a licensed facility, not a facility like
   11
        Homestead that is unlicensed even if it “operates on federal land” or meets “the
   12
        majority” of a state’s licensing or the Settlement’s requirements for licensed
   13

   14   facilities.

   15   B.     The Settlement requires that ORR transfer class members from
   16          Homestead to a licensed facility “as expeditiously as possible,” not on
               “an arbitrary timeline.”
   17

   18          As discussed supra, unexpected numbers or not, the Settlement states that

   19   in any influx situation detained class members must be expeditiously
   20
        transferred to a licensed program until such time as release can be affected in
   21

   22

   23

   24
        14 The language of the Settlement makes clear that what the parties did not have
   25   in mind was that when the number of class members in custody exceeded 210
   26   then Defendants would locate additional bed space in unlicensed detention
        facilities like Homestead. The Settlement states in plain terms that the additional
   27   placements will be in “licensed programs, county social services departments,
   28
        [or] foster family agencies.” Id.

                                                  11
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 17 of 30 Page ID
                                #:32518


   1    accordance with Paragraph 14 or until the minor's immigration proceedings are
   2
        concluded. Settlement ¶¶ 12A(3) and 19.
   3
              Plaintiffs’ Motion proposed, inter alia, that the Court Order Defendants
   4

   5    to transfer any class member after 20 days of detention at the unlicensed

   6    Homestead facility. Motion at 28. Defendants respond that such a ruling would
   7
        “arbitrarily” set a time frame for transfers to licensed facilities, and “in the vast
   8
        majority of cases, transferring a UAC from Homestead to a licensed facility
   9

   10   after the child has been at Homestead for 20 days would be more harmful than
   11
        beneficial to the child.” Opp. at 23, citing Sualog Dec. ¶ 43. Ms. Sualog’s
   12
        conclusion is “[b]ased on the average length of care for the month of June
   13

   14   2019,” which she points out was “30 days” for class members with Category 1

   15   sponsors, “44 days” for those with Category 2 sponsors, and “88 days” for those
   16
        with Category 3 sponsors. Sualog Dec. ¶ 43.15
   17

   18
              Aside from the fact that 30, 44, and 88 days strongly indicate that

   19   Defendants are not as expeditiously as possible transferring class members to
   20
        available licensed facilities, Ms. Sualog nowhere addresses the hundreds of
   21
        class members who are detained at Homestead without being transferred to
   22

   23

   24

   25

   26
        15 Defendants’ “averages” data changes from month to month. For example, on
   27   February 13, 2019, HHS reported that the “average” length of stay for class
   28
        members detained at Homestead was 67 days.

                                                  12
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 18 of 30 Page ID
                                #:32519


   1    licensed facilities for months longer than the “averages” she describes.16 Per
   2
        Defendants’ monthly detention reports, as of June 2019:
   3
           • 4,143 (29.3%) class members were detained more than 90 days.
   4

   5       • 2,070 (14.6%) class members were detained between 61 and 90 days.
   6
           • 4,544 (32.1%) class members were detained between 31 and 60 days.
   7
        Ex. 1, Declaration of Peter Schey (August 23, 2019).
   8

   9          More importantly, Defendants’ policy is that they simply do not transfer

   10   detained class members with Category 1, 2, and 3 sponsors -- i.e. the majority
   11
        of class members -- to available licensed facilities no matter how long it may
   12
        take to release these class members to their potential sponsors.
   13

   14         Having failed to transfer detained class members to available licensed
   15
        facilities for weeks or months, Defendants argue that “[b]eing transferred to
   16

   17
        16 See, e.g., Plaintiffs’ Ex. 29 ¶¶ 11,12,14, Declaration of NDC [Doc. # 578-3]
   18   (class member presented herself at a border checkpoint in Texas on or about
   19
        June 5, 2018, along with her father, step-mother, and three-month-old sister. She
        was separated from her family and had been detained for approximately 140
   20   days when her declaration was taken); Ex. 52 ¶¶ 1, 2, 4, Declaration of DCC
        [Doc. # 578-4] (class member is a fourteen-year-old boy with a mother in
   21
        Maryland detained for about 164 days when he executed his declaration); Defs’
   22   Ex. 2 [Doc. # 611-1] (Homestead medical clinic records show class member still
        detained after six months); Defs’ Ex. 9 [Doc. # 611-2] (class member detained
   23   for six weeks at Homestead prior to release); Defs’ Ex. 15 [Doc. # 611-3] (class
   24   member detained for 40 days at Homestead prior to release to an uncle); Defs’
        Ex. 16 [Doc. # 611-4] (class member detained at Homestead for 40 days prior to
   25   release to his sponsor); Defs’ Ex. 11 [Doc. # 611-3] (class member detained for
   26   77 days at Homestead prior to release to sponsor); Defs’ Ex. 23 [Doc. # 611-5]
        (class member detained for 101 days at Homestead prior to release to his
   27   sponsor); Defs’ Ex. 30 [Doc. # 611-6 (class member detained for 68 days prior
   28
        to release to sponsor).

                                                13
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 19 of 30 Page ID
                                #:32520


   1    new facilities just as they are to be released, and after they have already
   2
        developed positive connections with staff and other children in the Homestead
   3
        facility, would be harmful to children.” Opp. at 23-24, citing Sualog Dec. ¶
   4

   5    43.17

   6    ///
   7

   8

   9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26   17 Moreover, “a child’s case manager – who likely has developed a relationship
        with the minor and his or her sponsor – would lose control of the reunification
   27   case, and the case would move to a new case manager … likely slowing the
   28
        release process.” Id.

                                                 14
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 20 of 30 Page ID
                                #:32521


   1          Defendants nowhere explain or provide any documentary or evidentiary
   2
        support for their position that transferring a class member to a licensed facility
   3
        in accordance with the Settlement would “likely slow[ ] the release process.”18
   4

   5    Nor have Defendants provided any evidence linking class members’ developing

   6    “relationships” with their case managers to class members’ release times. The
   7
        record discloses that class members generally only see their case managers once
   8
        a week, hardly a basis for violating the Settlement and deferring a minor’s
   9

   10   transfer to an available licensed facility for months at a time.19
   11
              Defendants make clear that “[e]ach week, case management teams
   12
        closely review lists of children who have been in care for 45 or more days,
   13

   14   and 75 or more days, and discuss how to address any ongoing barriers to their

   15

   16

   17   18 Nor have Defendants shown any evidence that release was delayed for class
        members with special needs who were expeditiously transferred to licensed
   18   facilities under Defendants’ exception to the no-transfer rule.
        19 See Pls. Ex. 23 Declaration of KDL [Doc. # 578-3] (“About eight days after
   19
        arriving to Miami, I was finally taken to meet my case manager”); Pls. Ex. 29
   20   Declaration of NDC [Doc. # 578-3] (“It wasn’t until August 1, 2018 that I
        finally taken to see my …case manager … They explained that they were no
   21
        longer handling my case”); Pls. Ex. 31 Declaration of OCG [Doc. # 578-3] (“To
   22   this day, I still don’t know what it going to happen to me as I have not spoken to
        my case manager for over two weeks”); Pls. Ex. 36, Declaration of EA [Doc. #
   23   578-4] (“I only see the clinician, or counsel, once every three weeks”); Pls. Ex.
   24   50 Declaration of EGM [Doc. # 578-4] (“For the first fifteen days after I arrived
        here, I was not able to talk with a social worker … I was able to meet with a
   25   social worker for the first time about eight days ago”); ORR Rule 2.3.2 Case
   26   Managers (“The Case Manager provides weekly status updates … to the UAC
        on the child’s case and provision of services, preferably in person”) available at
   27   https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-
   28
        unaccompanied-section-2 (last accessed August 19, 2019).

                                                 15
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 21 of 30 Page ID
                                #:32522


   1    release.” Opp. at 10, citing Sualog Dec. ¶ 42. At these 45- and 75-day reviews,
   2
        Defendants “discuss any ongoing barriers to [class members’] release,” not how
   3
        to expeditiously as possible transfer class members to licensed facilities.
   4

   5          Defendants concede that they do not “focus[e] on transferring UACs

   6    from Homestead into other [licensed] facilities,” because their alleged “primary
   7
        goal” is to “release UACs … to sponsors as expeditiously as possible.” Opp. at
   8
        24. The Settlement clearly requires that Defendants make and record continuous
   9

   10   efforts aimed at prompt release, but also that they as expeditiously as possible
   11
        transfer unreleased minors to available licensed facilities. However, Defendants
   12
        do not even “discuss” transferring minors at the 45 and 75 day reviews, nor do
   13

   14   they “focus” on the transfer of class members with Category 1-3 sponsors to

   15   licensed facilities. They simply do not transfer them at all.20
   16
              Paragraph 12.A(3) clearly states “in the event of an … influx of minors
   17

   18
        into the United States … [Defendants] shall place all minors [in licensed

   19   facilities] pursuant to Paragraph 19 as expeditiously as possible …” Id.
   20
        (emphasis supplied).21
   21

   22

   23

   24   20 On the other hand, Defendants claim it is their policy to “expeditiously”
        transfer class members with special needs and those with no available sponsors
   25   (what Defendants call Category 4 class members) to licensed facilities.
   26   Opposition at 10. Defendants actually offer no data or any evidence showing that
        they have in fact “expeditiously” placed special needs and Category 4 minors in
   27   licensed facilities as appropriate beds became available.
   28
        21 Paragraph 19 also refers to “all minors.”

                                                 16
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 22 of 30 Page ID
                                #:32523


   1          An evidentiary hearing is not necessary to assess whether the language of
   2
        the Settlement supports Defendants’ eliminating class members with potential
   3
        Category 1-3 sponsors from the terms of Paragraphs 12A(3) and 19. The plain
   4

   5    meaning of the words used in the Settlement make clear that the transfer

   6    provisions of Paragraphs 12A(3) and 19 apply to “all” class members, not just
   7
        those with special needs or with no available sponsors.
   8
              Defendants obviously possess records and data regarding the availability
   9

   10   of space in their licensed facilities. Yet for no period of time have they or their
   11
        declarants provided any records or data showing a lack of available space in
   12
        their licensed facilities prevented the expeditious transfer of class members with
   13

   14   Category 1-3 sponsors from Homestead to those facilities.

   15         Defendants generally deem bed space insufficient within its licensed care
   16
        provider network when 85% of the available beds are occupied by class
   17

   18
        members.22 When that occurs, class members meeting certain criteria are

   19   transferred to Homestead rather than to a licensed facility.23
   20

   21

   22

   23   22 Ex. 10, Deposition of Karen Husted, ORR Federal Field Specialist (“Husted
   24   Depo.”), at 60:12-14. [Doc. # 578-2].
        23 The ORR criteria for transfer to an Influx Facility include the minor being
   25   between 13-17 years of age; speaks either English or Spanish; has no known
   26   behavioral or medical issues; has no known special needs; is not be a danger to
        self or others; does not have a criminal history; is not a perpetrator or victim of
   27   smuggling or trafficking activities; is not part of a sibling group with a sibling(s)
   28
        age 12 years or younger; and is not pregnant or parenting. ORR Rule 1.7.2.

                                                 17
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 23 of 30 Page ID
                                #:32524


   1           Plaintiffs have not contested the placement of class members at
   2
        Homestead when ORR may not have sufficient bed space available within its
   3
        licensed care provider network to place unaccompanied alien children.
   4

   5    Plaintiffs are challenging Defendants’ failure to “as expeditiously as possible”

   6    transfer the longest held class members out of Homestead when appropriate bed
   7
        space becomes available at licensed facilities as minors are released from those
   8
        facilities under Paragraph 14.
   9

   10          It is undisputed that once at Homestead, the longest held minors with
   11
        potential Category 1-3 sponsors have not been and are not being transferred to
   12
        beds that become available as class members in licensed facilities are released.
   13

   14   Instead, more recently apprehended minors are placed in available beds at

   15   licensed facilities.
   16
               The number of class members detained at Homestead does not fluctuate
   17

   18
        based on the number of class members being transferred to licensed facilities in

   19   accordance with the Settlement, but rather “changes on a daily basis as children
   20
        are referred [to ORR] mostly by DHS and others are released to an appropriate
   21
        sponsor.” Sualog Dec. ¶ 40.
   22

   23          Indeed, there is “currently no[ ]” maximum amount of time ORR allows
   24   a child to be housed at Homestead. Husted Depo. at 60:10-21 [Doc. # 578-2]
   25
               Defendants claim that in June 2019 their licensed facilities were
   26

   27
        operating at 98% capacity. Even then, as the licensed facilities released their

   28
                                                18
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 24 of 30 Page ID
                                #:32525


   1    residents, Defendants do not dispute that class members with potential Category
   2
        1-3 sponsors – i.e. all class members except those with special needs or with no
   3
        sponsor – remained at Homestead for weeks or months while newly
   4

   5    apprehended class members were placed in available licensed facilities.

   6    Opposition at 10; ORR Rule 1.2.1 Placement Considerations.
   7
              Instead, it is undisputed that class members remain at Homestead until
   8
        they are eventually released to a sponsor, or are deported, or turn 18 years old
   9

   10   and “age out” of unaccompanied minor status and are promptly transferred to
   11
        an ICE detention facility for deportation.
   12
              In short, even when bed space becomes available at an ORR licensed
   13

   14   facility, the longest held class members detained at Homestead are not

   15   transferred to the licensed facility with available bed space unless they have
   16
        been identified as a special needs minor or as a Category 4 class member
   17

   18
        because they have no available sponsors.

   19         To remedy Defendants’ persistent violation of Paragraphs 12.A(3) and
   20
        19, selecting a number like 20 days for the transfer of minors to licensed
   21
        facilities may, as Defendants argue, be arbitrary and not clearly supported by
   22

   23   the plain text of the Settlement. Defendants should instead be ordered to
   24   transfer class members held the longest at Homestead to appropriate available
   25

   26

   27

   28
                                                19
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 25 of 30 Page ID
                                #:32526


   1    licensed facilities.24 This would bring Defendants into compliance with the
   2
        terms of the Settlement requiring that they transfer detained class members to
   3
        licensed facilities as expeditiously as possible.
   4

   5    C.    ORR’s Rules on release are inconsistent with the terms of the
              Settlement and cause delays and denials of prompt release
   6

   7          Defendants argue that ORR is in compliance with Paragraph 14 of the
   8    Settlement “because it releases UACs from Homestead to sponsors as
   9
        expeditiously as possible.” Opp. at 25. Defendants agree that this Court has
   10

   11   already interpreted “as expeditiously as possible,” under the Agreement to mean

   12   in good faith and due diligence by Defendants. Id. citing Flores v. Lynch, 212
   13
        F. Supp. 3d 907, 914 (C.D. Cal. 2015), aff'd in part, rev'd in part and
   14
        remanded, Flores v. Lynch, 828 F.3d 898 (9th Cir. 2016). When it comes to
   15

   16   release, Defendants argue “ORR has exercised … good faith and due diligence,
   17
        and has taken the necessary steps to ensure that UACs at Homestead are released
   18
        to sponsors in a manner that is expeditious, while also ensuring the safety of
   19

   20

   21

   22   24 Class members should only be transferred as expeditiously as possible to
        licensed facilities appropriate for the transferred minors taking into account the
   23   age, sex, accompanying siblings, and health. On the other hand, once an ORR
   24   Federal Field Specialist has approved a class member’s release, and release
        appears to be reasonably imminent, Paragraph 12.A(3) likely would not require
   25   transfer to a licensed facility. ORR’s Federal Field Specialists “have the
   26   authority to approve all unaccompanied alien children transfer and release
        decisions.” ORR Rule 2.3.1 available at
   27   https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-
   28
        unaccompanied-section2#2.6 (last checked August 20, 2019).

                                                 20
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 26 of 30 Page ID
                                #:32527


   1    UACs with their sponsors upon release.” Opp.at 25.25 At best Defendants’
   2    exhibits disclose sporadic and occasional efforts aimed at release.26
   3
              ORR Rule 2.2.1 is entitled “Identification of Qualified Sponsors.”
   4

   5    Category 1 includes parents and legal guardians and is consistent with

   6    Paragraph 14.A and .B of the Settlement.
   7
              ORR’s Category 2A includes “[a]n immediate relative--a brother; sister;
   8
        grandparent or other close relatives (aunt, uncle, first cousin) who previously
   9

   10   served as the UAC’s primary caregiver. (This includes biological relatives,
   11
        relatives through legal marriage, and half-siblings). Category 2B includes
   12
        “[a]n immediate relative -- including aunt, uncle, or first cousin who was not
   13

   14   previously the UAC’s primary caregiver. (This includes biological relatives,

   15   relatives through legal marriage, and half-siblings).” Category 2A is
   16

   17

   18
        25 Paragraph 14 provides that Defendants “shall release a minor from its
   19
        custody without unnecessary delay.” Defendants dedicate pages of their
   20   Opposition to show that some class members’ case notes disclose occasional
        meetings with case managers, or legal orientations, or in a small number of cases
   21
        a sponsor needed to secure a document to satisfy ORR that release could be
   22   accomplished safely. Opp. at 25-28. However, in not a single case have
        Defendants provided documentary evidence that “upon taking a minor into
   23   custody… [ORR] [m]a[d]e and record[ed] … prompt and continuous efforts …
   24   toward family reunification and the release of the minor pursuant to Paragraph
        14 …” Settlement ¶ 18. Nor have Defendants provided evidence to show that
   25   “[s]uch efforts at family reunification … continue[d] so long as the minor [was]
   26   in [ORR] custody.” Id.
        26 See, e.g., Defs’ Ex. 11 [Doc. # 611-3] at 3-4 (a few phone calls); Defs’ Ex. 22
   27   [Doc. # 611-5] at 2-4 (a few conversations with sponsors and UAC about
   28
        “outstanding documents”).

                                                21
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 27 of 30 Page ID
                                #:32528


   1    inconsistent with Paragraph 12C which does not require that the relative was
   2
        previously the UAC’s primary caregiver.
   3
              ORR’s Category 3 includes “Other sponsor[s], such as distant relatives
   4

   5    and unrelated adult individuals.” This category seemingly includes non-relative

   6    sponsors identified in Paragraph 14 of the Settlement (unrelated adults
   7
        designated by a parent, licensed group homes, and other responsible unrelated
   8
        adults). ORR’s Category 4 includes class members with “[n]o sponsors
   9

   10   identified.”
   11
              ORR’s policy is that potential Category 3 sponsors “who are unable to
   12
        provide verifiable documentation of a familial relationship with the
   13

   14   unaccompanied alien child must submit evidence that reliably and sufficiently

   15   demonstrates a bona fide social relationship with the child and/or the child’s
   16
        family that existed before the child migrated to the United States. … ORR may
   17

   18
        require that the potential Category 3 sponsor, the UAC, and the child’s family,

   19   establish ongoing regular contact while the child is in ORR care, prior to a
   20
        release recommendation.” ORR Rule 2.2.4.27
   21
              Nothing in the text of Paragraph 14 permits Defendants to restrict
   22

   23   Category 3 sponsors – i.e. sponsors identified in the Settlement at ¶ 14 D-F –to
   24

   25

   26   27 There is no question but that Defendants implement this policy. See, e.g.,
        Defs’ Ex. 31 [Doc. # 611-7] (class member’s case manager was eventually able
   27   to locate a sponsor for him “after many delays cause by his lack of relationship
   28
        to initial candidates for sponsorship”).

                                                22
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 28 of 30 Page ID
                                #:32529


   1    those who can provide evidence that “demonstrates a bona fide social
   2
        relationship with the child and/or the child’s family that existed before the child
   3
        migrated to the United States,” nor do ¶¶ 14D-F permit ORR to “require that
   4

   5    the potential Category 3 sponsor, the UAC, and the child’s family, establish

   6    ongoing regular contact while the child is in ORR care, prior to a release
   7
        recommendation.”28
   8
           III.   CONCLUSION
   9

   10         For all the reasons stated above, Plaintiffs’ Motion should be granted and
   11
        Defendants ordered to (i) promptly release class members to sponsors described
   12
        in Paragraph 14, (ii) as expeditiously as possible transfer class members to the
   13

   14   first available licensed facility (taking into account the class member’s age, sex,

   15   accompanying siblings, and health) unless an ORR Federal Field Specialist has
   16
        approved a class member’s release, and release appears to be reasonably
   17

   18
        imminent, and (iii) provide detained class members an hour a week to speak in

   19   private on the telephone with their parents or potential sponsors to facilitate
   20
        prompt release.
   21

   22

   23   28 Regular contact with class members is of course made more difficult by the
   24   fact that Defendants restrict class member phone calls with parents or sponsors
        to 20 minutes per week. See ORR Rule 3.3.10 Telephone Calls, Visitation, and
   25   Mail (“Unaccompanied alien children must be provided the opportunity to make
   26   a minimum of two telephone calls per week (10 minutes each) to family
        members and/or sponsors, in a private setting”); Pls. Ex. 33, Declaration of SLL,
   27   [Doc. # 578-3] (10 minutes twice a week); Pls. Ex. 48 Declaration of JNB [Doc.
   28
        # 578-4] (same); Pls. Ex 15 Declaration of CJB [Doc. #587-3] (same).

                                                 23
Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 29 of 30 Page ID
                                #:32530


   1    Dated: August 23, 2019             Respectfully submitted,
   2

   3                                       CENTER FOR HUMAN RIGHTS &
                                           CONSTITUTIONAL LAW
   4                                       Peter A. Schey
   5                                       Carlos Holguín

   6                                       USF SCHOOL OF LAW
   7                                       IMMIGRATION CLINIC
                                           Bill Ong Hing (Cal. Bar No. 61513)
   8
                                           LA RAZA CENTRO LEGAL, INC.
   9
                                           Stephen A. Rosenbaum (Cal. Bar No.
   10                                      98634)
   11

   12                                      /s/ Peter schey
                                           Peter Schey
   13                                      Attorneys for Plaintiffs
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                           24
     Case 2:85-cv-04544-DMG-AGR Document 629 Filed 08/23/19 Page 30 of 30 Page ID
                                     #:32531

1                                   CERTIFICATE OF SERVICE
2

3             I, Peter Schey, declare and say as follows:
4             I am over the age of eighteen years of age and am a party to this action. I am
5
        employed in the County of Los Angeles, State of California. My business address is
6

7       256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and state.

8             On this date, August 23, 2019, I electronically filed the following document(s):
9
                 • PLAINTIFFS’ REPLY TO DEFENDANTS’ OPPOSITION TO MOTION TO
10                 ENFORCE
11
        with the United States District Court, Central District of California by using the
12      CM/ECF system. Participants in the case who are registered CM/ECF users will be
        served by the CM/ECF system.
13

14      On August 23, 2019, I also served true and correct copies of the above document to
        the interested parties by sending copies to the email address of defendants’ counsel
15      Sarah Fabian.
16
                                                                  /s/Peter Schey
17                                                                Attorney for Plaintiffs
18

19

20

21

22

23

24

25

26

27

28
                                                   1
                                                             CV 85-4544-DMG (AGRX)
